Citation Nr: 0928610	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-20 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that service connection for diabetes mellitus 
was granted in a January 2005 rating decision.  A 20 percent 
rating was assigned.  Thereafter, in an April 2005 rating 
decision, the RO recharacterized the diabetes mellitus 
service connection issue to include erectile dysfunction, 
right eye cataract, and diabetic retinopathy.  In a July 2005 
rating decision, the RO granted special monthly compensation 
(SMC) for loss of use of a creative organ based upon the 
Veteran's erectile dysfunction.  Thereafter, in an October 
2007 rating decision, the RO granted service connection for 
left eye macular degeneration and diabetic retinopathy and 
right eye cataract and diabetic retinopathy.  A 10 percent 
rating was assigned.  The remaining issue became diabetes 
mellitus with erectile dysfunction.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, the Veteran's 
diabetes mellitus has been treated with insulin and a 
restricted diet; it has not required regulation of his 
activities.  

2.  The Veteran's erectile dysfunction is manifested by loss 
of erectile power but not penile deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus with erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in January 2005, March 2006, 
and August 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
March 2006 and August 2007 notice letters informed the 
Veteran as to disability ratings and effective dates.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
exam reports, and records associated with a Social Security 
Administration disability determination.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service connected diabetes mellitus with 
erectile dysfunction is evaluated as 20 percent disabling 
pursuant to Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  The next 
higher rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A 100 percent evaluation is applicable for 
diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least 3 hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

The Board notes that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  See Note (1).  
In this case, the RO has considered the Veteran's erectile 
dysfunction to be considered a noncompensable complication of 
the diabetic process.

In accordance with Note (1), the Board will first address 
whether the Veteran's erectile dysfunction warrants a 
separate compensable rating.  The Board will then consider 
any remaining noncompensable complications in determining 
whether a higher rating for diabetes mellitus is warranted.

With respect to erectile dysfunction, 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 provides for a 20 percent rating where 
there is deformity of the penis with loss of erectile power.  
No other rating is provided.  The Board notes in passing that 
the Veteran is receiving special monthly compensation for 
loss of use of a creative organ under 38 C.F.R. § 3.350 (a) 
(2008).

In this case, the Board concludes that a separate compensable 
rating for erectile dysfunction is not warranted because the 
evidence does not suggest that there is any penile deformity.  
On VA examination in February 2005, the examiner reported 
that the Veteran was just beginning to have problems 
associated with erectile dysfunction.  The report of a June 
2005 VA exam notes that the Veteran is totally unable to have 
a complete erection.  Examination revealed normal penis.  As 
there is no penile deformity, the Board concludes that the 
criteria for a separate compensable rating for erectile 
dysfunction are not met.

With regard to whether a higher rating is warranted for 
diabetes mellitus with erectile dysfunction, the medical 
evidence demonstrates that the Veteran's diabetes is managed 
by diet and insulin.  There is no restriction on the 
Veteran's activities due to his diabetes mellitus.  
Specifically, a February 2005 VA exam report notes that the 
Veteran is on insulin and diabetic diet.  He has not had any 
hypoglycemic reaction since his initial diagnosis.  He is not 
on any restricted activities and he indicated that he is 
quite active.  A June 2005 VA treatment record notes that the 
Veteran was instructed to do better with diet, exercise, and 
lifestyle changes.  A November 2005 VA treatment record and a 
December 2005 VA exam report notes abnormal exercise test.  
It was found that the Veteran's cardiac disability severely 
affects his ability to exercise.  A December 2006 VA 
treatment record notes that the Veteran is limited in his 
ability to travel and sleep secondary to nocturia.  It was 
also noted that he still suffers from dyspnea with exertion 
and walking up hills.  An April 2007 VA exam report notes 
that the examiner specifically opined that the Veteran's 
peripheral neuropathy of the lower extremities prevents him 
from exercising.  An August 2007 VA exam report notes that 
the Veteran is on insulin.  No hospitalizations apart from 
the instance he was hospitalized at the time of his diabetes 
mellitus diagnosis were noted.  It was noted that the Veteran 
was instructed to follow a restricted or special diet but 
that he is not restricted in his ability to perform strenuous 
activities.  He sees his diabetic care provider monthly or 
less often.  He suffers from erectile dysfunction, diabetic 
neuropathy, and vascular disease as a result of his diabetes 
mellitus.  It was noted that the Veteran reported being 
advised to limit his activities due to his heart disease.  

The Veteran and his representative have argued that the 
Veteran's diabetes mellitus causes him to be restricted in 
his activity.  In this regard, the Board notes that the 
medical evidence indicates that the Veteran's cardiac 
problems and his peripheral neuropathy of the lower 
extremities cause him to be restricted in his activity.  No 
medical professional has ever placed him on restricted 
activity because of his diabetes mellitus.  Because the 
Veteran is already service-connected for peripheral 
neuropathy of the lower extremities, rated in combination as 
20 percent disabling, symptoms related to those disabilities 
cannot be considered in assigning the evaluation for his 
diabetes.  38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses is to be avoided).  
In sum, there is no medical evidence indicating that the 
Veteran must avoid strenuous occupational or recreational 
activities to control his diabetes.  Accordingly, the Board 
concludes that the disability at issue is properly rated as 
20 percent disabling.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period of the claim has the 
disability warranted a rating in excess of 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).




Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is no in order.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus with erectile dysfunction is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


